EXHIBIT 10.6
NON-EXCLUSIVE
 
INDEPENDENT SALES REPRESENTATIVE AGREEMENT
 
THIS AGREEMENT ("Agreement") is made and effective on November 20, 2009, by and
between I.E.T., Inc. ("Company") and Gary J. Grieco, dba 3GC, Ltd.
("Representative").
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:
 
1.  Definitions.
 
As used herein, the following terms shall have the meanings set forth below:
 
A.  "Products" shall mean the following of Company's products to be sold by
Representative:
 
IET EcaFlo® Models:
 
C-101, C-102 and C-104; and
 
IET EcaFlo® Solutions:
 
EcaFlo® Anolyte and EcaFlo® Catholyte to be sold through international
(European) entity(ies) by license and/or distributor arrangements between
Company and acceptable international representative at no less than $0.10/liter
(USD).; and
 
License(s)/ Distributorship Agreement(s):
 
Exclusive and/or non-exclusive license(s) and/or distributorship agreement(s)
with the Company’s pre-authorized, written approval within international markets
that focus upon Europe and which have no attachment or association with the oil
and gasindustry in any event or place.
 
B.  "Territory" shall mean the following described geographic area and/or
particular accounts, with the exception of any business dealing directly or
indirectly with oil and gas applications, internationally, with a focus upon
European markets:
 
International, with primary focus upon France, United Kingdom, Ireland, Italy,
Spain, Portugal, Switzerland, Germany, Ukraine and/ or Turkey.
 
2.  Appointment.
 
Company hereby appoints Representative as a NON-EXCLUSIVE sales representative
for the Products in the Territory, and Representative hereby accepts such
appointment.  Representative's sole authority shall be to solicit orders for the
Products in the Territory in accordance with the terms of this
Agreement.  Representative shall not have the authority to make any commitments
whatsoever on behalf of Company.
 
3.  General Duties.
 
Representative shall use its best efforts to promote the Products and maximize
the sale of the Products in the Territory.  Representative shall also provide
reasonable assistance to Company in promotional activities in the Territory such
as trade shows, product presentations, sales calls and other activities of
Company with respect to the Products.  Representative shall also provide
reasonable "after sale" support to Product purchasers and generally perform such
sales related activities as are reasonable to promote the Products and the
goodwill of Company in the Territory.  Representative shall report weekly to
Company concerning appointments for sales (pre-sales call) and sales (post sales
call) of the Products and competitive promotional ad pricing
activities.  Representative will devote adequate time and effort to perform its
obligations.  Representative shall neither advertise the Products outside the
Territory nor solicit sales from purchasers located outside the Territory
without the prior written consent of the Company.
 
4.  Reserved Rights.
 
Company reserves the right to solicit orders directly from and sell directly to
any end-users or other retail or commercial buyers within the
Territory.  Representative's task is to solicit orders from all potential
wholesale customers in the Territory including original equipment manufacturers,
distributors, resellers, dealers, value-added resellers, telemarketing companies
and retail distribution chains.
 
5.  Conflict of Interest.
 
Representative warrants to Company that it does not currently represent or
promote any lines or products that compete with the Products.  During the term
of this Agreement, Representative shall not represent, promote or otherwise try
to sell within the Territory any lines or products that, in Company's judgment,
compete with the Products covered by this Agreement.  Representative shall
provide Company with a list of the companies and products that it currently
represents and shall notify Company in writing of any new companies and products
at such time as its promotion of those new companies and products commence.
 
 
 

--------------------------------------------------------------------------------

 
 
6.  Independent Contractor.
 
Representative is an independent contractor, and nothing contained in this
Agreement shall be construed to (i) give either party the power to direct and
control the day-to-day activities of the other, (ii) constitute the parties as
partners, joint venturers, co-owners or otherwise, or (iii) allow Representative
to create or assume any obligation on behalf of Company for any purpose
whatsoever.  Representative is not an employee of Company and is not entitled to
any employee benefits.  Representative shall be responsible for paying all
income taxes and other taxes charged to Representative on amounts earned
hereunder.  All financial and other obligations associated with Representative's
business are the sole responsibility of Representative.
 
7.  Indemnification.
 
A.  Indemnification by Representative.  Representative shall indemnify and hold
Company free and harmless from any and all claims, damages or lawsuits
(including reasonable attorneys' fees) arising out of negligence or malfeasant
acts of Representative, its employees or its agents.
 
B. Indemnification by Company.  Company shall indemnify and hold Representative
free and harmless from any and all claims, damages or lawsuits (including
reasonable attorneys' fees) arising out of defects in the Products caused by
Company or failure of Company to provide any products to a customer that has
been properly ordered through Representative.
 
8.  Commission.
 
A.  Sole Compensation.  Representative's sole compensation under the terms of
this Agreement shall be commission computed as follows:
 
10% (Ten Percent) for of the total first sale of product(s) into a new territory
and 5% (Five Percent) for the sale of subsequent products, thereafter; including
the sale of pre-approved Licenses.
 
In addition, Representative shall receive a total of Two Million (2 million)
Warrants to purchase restricted shares of the Company’s Common Stock (“IEVM,”
par value $0.01 per share) at $0.10 per share, which shall expire at the close
ofbusiness on December 31, 2010.
 
B.  Basis of Commission.  The Commission shall apply to all orders solicited by
Representative from the Territory that have been accepted by Company and for
which shipment has occurred.  No commissions shall be paid on (i) orders
solicited by Company within the Territory; (ii) orders received from outside the
Territory (even if Representative receives the initial inquiry from outside the
Territory) unless otherwise agreed in writing by Company.  Commissions shall be
computed on the net amount billed by Company to the customer, and no commission
shall be paid with respect to charges for handling, freight, sales taxes, C.O.D.
charges, insurance, import duties, trade discounts, research and/or
demonstration grants from the Company to the customer, repairs, services, and
the like; or (iii) sales to following specified accounts:
 
1)  Any sale relative to use of Products in the oil and gas industry.
 
C.  Time of Payment.  The commission on a given order shall be due and payable
within ten days after the end of the calendar month in which Company collects
payment from the customer.
 
D.  Commission Charge-Back.  Company shall have the absolute right to set forth
cash discounts, to make such allowances and adjustments to accept such returns
from its customers, and to write off as bad debts such overdue customer accounts
as it deems advisable.  In each such case Company shall charge back to
Representative's account any amounts previously paid or credited to it with
respect to such cash discounts, allowances, adjustments, return or bad
debts.  Company shall charge-back an equal amount of any cash discount,
allowance, adjustment, return or bad debt, to Representative.
 
E.  Monthly Statements.  Company shall submit to Representative monthly
statements of commissions due and payable to Representative under the terms of
this Agreement, with reference to the specific invoices on which the commissions
are being paid.
 
9.  Sale of the Products.
 
A.  Prices and Terms of Sale.  Company shall provide Representative with copies
of its current price lists, its delivery schedules, and its standard terms and
conditions of sale, as established from time to time.  Representative shall
quote to customers only those authorized prices, delivery schedules, and terms
and conditions, and modify, add to or discontinue Products following written
notice to Representative.  Each order shall be governed by the prices, delivery
schedules, and terms and conditions in effect at the time the order is accepted,
and all quotations by Representatives shall contain a statement to that effect.
 
B.  Quotations.  Representatives shall promptly furnish to Company copies of all
quotations submitted to customers.  Each quotation shall accurately reflect the
terms of this Agreement.
 
C.  Orders.  All orders for the Products shall be in writing, following the
Company's Sales Contract Format, and the originals shall be submitted to
Company.  Company shall promptly furnish to Representative informational copies
of all commissionable orders obtained from customers in the Territory.
 
 
 

--------------------------------------------------------------------------------

 
D.  Acceptance.  All orders obtained by Representative shall be subject to
acceptance by Company at its principal office and all quotations by
Representatives shall contain a statement to that effect.  Representative shall
have no authority to make any acceptance or delivery commitments to
customers.  Company specifically reserves the right to reject any order or any
part thereof for any reason.  Company shall send copies to Representative of any
written acceptances on commissionable orders.
 
E.  Credit Approval.  Company shall have the sole right of credit approval or
credit refusal for customers in all cases.  Company does not offer credit terms
to its customers, and receives 50% deposits with each equipment order.  Terms
for collecting the remaining 50% are:  Company invoices customer 40% upon
delivery of equipment (due upon delivery) and the final 10% is invoiced within
thirty days of delivery (due upon invoice).
 
F.  Invoices.  Company shall render all invoices directly to the customers and
shall send copies of all commissionable invoices to Representative.  Payments
shall be made directly to Company.
 
G.  Collection.  Full responsibility for collection from customers rests with
Company, provided that Representative shall at Company's request assist in such
collection efforts.
 
H.  Inquiries from Outside the Territory.  Representative shall promptly submit
to Company, for Company's attention and handling, the originals of all inquiries
received by Representative from customers outside the Territory.
 
10.  Product Warranty and Product Availability.
 
A.  Product Warranty.  Any warranty for the Products shall run directly from
Company to the qualified end-user of the Products and pursuant to the warranty
the qualified end-user shall return any allegedly defective Products to
Company.  Representative shall have no authority to accept any returned
Products.
 
B.  Product Availability.  Under no circumstances shall Company be responsible
to Representative or anyone else for its failure to fill accepted orders, or for
its delay in filling accepted orders, when such failure or delay is due to
strike, accident, labor trouble, acts of nature, freight embargo, war, civil
disturbance, vendor problems or any cause beyond Company's reasonable control.
 
11.  Samples and Demonstration Units.
 
Company is not obligated to provide any free demonstration units or samples of
the Product.  Representative shall obtain any such samples or demonstrators at
Representative's discretion by purchase from the Company.
 
12.  Additional Responsibilities of Representative.
 
A.  Forecasts.  Not later than the 1st of every month, Representative shall
provide Company with a monthly rolling forecast of orders showing each
prospective sale by potential customer, Product model, intended close date, and
probability.
 
B.  Expense of Doing Business.  Representative shall bear the entire cost and
expense of conducting its business in accordance with the terms of this
Agreement.
 
C.  Facilities.  Representative shall provide itself with, and be solely
responsible for, (i) such facilities, employees, and business organization, and
(ii) such permits, licenses, and other forms of clearance from governmental or
regulatory agencies, if any, as are necessary for the conduct of
Representative's business operations in accordance with this Agreement.
 
D.  Promotion of the Products.  Representative shall, at its own expense, become
fully trained by Company's Sr. Vice President for Business Acquisition and shall
vigorously promote the sale of and stimulate demand for the Products within the
Territory by direct solicitation.  In no event shall Representative make any
representation, guarantee or warranty concerning the Products except as
expressly authorized by Company.
 
E.  Customer Service.  Representative shall diligently assist customers'
personnel in using the Products and shall perform such additional customer
services as good salesmanship requires and as Company may reasonably request.
 
F.  Advising of Changes.  Representative shall promptly advise Company of (i)
any changes in Representative's status, organization, personnel, and similar
matters, (ii) any changes in the key personnel, organization, and status of any
major customers of Company in the Territory, and (iii) any political, financial,
legislative, industrial or other events in the Territory that could affect the
mutual business interests of Representative and Company, whether harmful or
beneficial.
 
G.  Books and Records.  Representative shall maintain and make available to
Company accurate books, records, and accounts relating to the business of
Representative with respect to the Products.  Representative shall also maintain
a record of any customer complaints regarding either the Products or Company and
immediately forward to Company the information regarding those complaints.
 
13.  Additional Obligations of Company.
 
A.  Assistance in Promotion.  Company shall, at its own expense, promptly
provide Representative with marketing and technical information concerning the
Products, brochures, instructional material, advertising literature, and other
Product data.
 
 
 

--------------------------------------------------------------------------------

 
B.  Assistance in Technical Problems.  Company shall, at its own expense, assist
Representative and customers of the Products in all ways deemed reasonable by
Company in the solution of any technical problems relating to the functioning
and use of the Products.
 
C.  New Developments.  Company shall inform Representative of new product
developments that are competitive with the Products and other market information
and competitive information as discovered from time to time.
 
14.  Trademarks and Tradenames.
 
A.  Use.  During the term of this Agreement, Representative shall have the right
to indicate to the public that it is an authorized representative of Company's
Products and to advertise (within the Territory) such Products under the
trademarks, marks, and trade names that Company may adopt from time to time
("Company's Trademarks").  Nothing herein shall grant Representative any right,
title, or interest in Company's Trademarks.  At no time during or after the term
of this Agreement shall Representative challenge or assist others to challenge
Company's Trademarks or the registration thereof or attempt to register any
trademarks, marks or trade names confusingly similar to those of
Company.  Company indemnifies its Representative for all use of Company's
Trademarks.
 
B.  Approval of Representations.  All presentations of Company's Trademarks that
Representative intends to use shall first be submitted to Company for approval
(which shall not be unreasonably withheld) of design, color, and other details
or shall be exact copies of those used by Company.
 
15.  Term and Termination.
 
A.  Term.  This Agreement shall commence on November 20, 2009 and continue until
December 31, 2010 unless terminated earlier as provided herein.  Thereafter,
this Agreement shall continue until terminated upon at least thirty days notice
by either party.
 
B.  Termination for Cause.  If either party defaults in the performance of any
material obligation in this Agreement, then the non-defaulting party may give
written notice to the defaulting party and, at the time of such notice, the
Agreement will be terminated.
 
C.  Termination for Insolvency.  This Agreement shall terminate, without notice,
(i) upon the institution by or against Representative of insolvency,
receivership or bankruptcy proceedings or any other proceedings for the
settlement of Representative's debts, (ii) upon Representative's making an
assignment for the benefit of creditors, or (iii) upon initiation of dissolution
proceedings of the Representative.
 
D.  Return of Materials.  All of Company's trademarks, trade names, patents,
copyrights, designs, drawings, formulas or other data, photographs,
demonstrators, literature, and sales aids of every kind shall remain the
property of Company.  Within five business days after the termination of this
Agreement, Representative shall return all such items to company at
Representative's expense.  Representative shall not make or retain any copies of
any confidential items or information that may have been entrusted to
it.  Effective upon the termination of this Agreement, Representative shall
cease to use all trademarks, marks and trade name of Company.
 
16.  Limitation on Liability.
 
In the event of termination by either party in accordance with any of the
provisions of this Agreement, neither party shall be liable to the other,
because of the termination for compensation, reimbursement or damages on account
of the loss of prospective profits or anticipated sales or on account of
expenditures, investments, leases or commitments in connection with the business
or goodwill of Company or Representative.  Company's sole liability under the
terms of this Agreement shall be for any unpaid commissions under Section 8 and
Section 15.
 
17.  Confidentiality.
 
Representative acknowledges that by reason of its relationship to Company
hereunder it will have access to certain information and materials concerning
Company's business plans, customers, technology, and products that is
confidential and of substantial value to Company, which value would be impaired
if such information were disclosed to third parties.  Representative agrees that
it shall not use in any way for its own account or the account of any third
party, nor disclose to any third party, any such confidential information
revealed to it by Company.  Company shall advise Representative whether or not
it considers any particular information or materials to be
confidential.  Representative shall not publish any technical description of the
Products beyond the description published by Company.  In the event of
termination of this Agreement, there shall be no use or disclosure by
Representative of any confidential information of Company, and Representative
shall not manufacture or have manufactured any devices, components or assemblies
utilizing Company's patents, inventions, copyrights, know-how or trade secrets.
 
18.  Governing Law, Arbitration and Legal Fees.
 
A.  This Agreement shall be governed by and construed according to the laws of
the State of State of South Carolina.
 
 
 

--------------------------------------------------------------------------------

 
B.  The parties agree that they will use their best efforts to amicably resolve
any dispute arising out of or relating to this Agreement.  Any dispute that
cannot be resolved amicably shall be settled by final binding arbitration in
accordance with the rules of the American Arbitration Association and judgment
upon the award rendered by the arbitrator or arbitrators may be entered in any
court having jurisdiction thereof.  Any such arbitration shall be conducted in
South Carolina, or such other place as may be mutually agreed upon by the
parties.  Within fifteen (15) days after the commencement of the arbitration,
each party shall select one person to act as arbitrator, and the two arbitrators
so selected shall select a third arbitrator within ten (10) days of their
appointment.  Each party shall bear its own costs and expenses and an equal
share of the arbitrator's expenses and administrative fees of arbitration.
 
C.  The prevailing party in any legal action brought by one party against the
other and arising out of this Agreement shall be entitled, in addition to any
other rights and remedies it may have, to reimbursement for its expenses,
including court costs and reasonable attorneys' fees.
 
19.  Entire Agreement.
 
This Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and supersedes any prior discussions or
agreements between them.  No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the party to be charged.
 
20.  Notices.
 
Any notices required or permitted by this Agreement shall be deemed given if
sent by certified mail, postage prepaid, return receipt requested or by
recognized overnight delivery service:
 
If to Company:
I.E.T., Inc.
Mr. Larry Jones, Sr. Vice President for Business Acquisition
4235 Commerce Street
Little River, SC 29566
If to Sales Representative:
Gary J. Grieco, dba 3GC, Ltd.
 
A mutually agreed consideration for Company's entering into this Agreement is
the reputation, business standing, and goodwill already honored and enjoyed by
Representative under its present ownership, and, accordingly, Representative
agrees that its rights and obligations under this Agreement may not be
transferred or assigned directly or indirectly.  Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their successors and assigns.
 
22.  Severability.
 
If any provision of this Agreement is held to be invalid by a court of competent
jurisdiction, then the remaining provisions shall nevertheless remain in full
force and effect.
 
23.  Headings.
 
Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
COMPANY:
 
I.E.T., Inc.
 
/s/  S. Larry Jones                                                      
S. Larry Jones, Sr. V.P., Business Acquisition


 
INDEPENDENT SALES REPRESENTATIVE:
 
Gary J. Grieco, dba 3GC, Ltd.
/s/  Gary J. Grieco                                                      
Gary J. Grieco



--------------------------------------------------------------------------------
